Citation Nr: 1341166	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  12-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 1992 with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Veteran's claim of service connection for tinnitus.  Jurisdiction now rests with the RO in Oakland, California.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that she has tinnitus as a result of in-service noise exposure both during service and while in the Reserves.  

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2009 that informed her of her duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and personnel records and VA treatment records have been obtained.  Moreover, VA afforded the Veteran a VA audiological examination to determine the etiology of her tinnitus disability in May 2010.  VA also obtained an addendum opinion in June 2010.  The examiner reviewed the Veteran's claims file and provided an opinion supported by a well reasoned rationale.

The Veteran has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

As mentioned above, the Veteran asserts on her October 2012 substantive appeal and elsewhere that extreme exposure to noise in the military has led to her constant buzzing and ringing in the ears.  She states that she was a plumber and worked in boiler rooms and around heavy equipment, such as pipe threading machines, hammer drills and aircraft noise and that there was a constant loud noise all around.  She reported that she wore hearing protection.

At her May 2010 audiological examination the Veteran reported that her tinnitus onset was about 10 years prior, thus in about 2000.  The examiner noted the Veteran's history of having served on active duty from 1986 and of serving in the Reserves for many years.  Thereafter, the examiner opined that the Veteran's tinnitus, which occurs daily and lasts from 10 minutes to one hour or more, is less likely than not related to her noise exposure in service.  The examiner reasoned that given that her audiometric configuration shows light decrease at the higher frequencies, her tinnitus appears to be more age-related than noise-induced.

The Veteran has neither reported recurrence of tinnitus since her active duty service nor the onset of the ringing in her ears while serving in a Reserve capacity.  In addition, the VA examiner's opinion weighs against the claim, with the examiner relating her tinnitus to age rather than to noise-induced trauma in service.  As such, the Board finds that the weight of the evidence is against the claim of service connection for tinnitus.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


